Citation Nr: 9933594	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected residuals of fracture, left 3rd metatarsal, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of 
fracture to the left 3rd metatarsal, assigning a 
noncompensable (0 percent) disability evaluation.  

This case was originally before the Board in March 1999, at 
which time it remanded the case back to the RO for due 
process considerations.

In a June 1999 rating decision, the RO granted a 10 percent 
disability rating for the veteran's residuals of fracture of 
left 3rd metatarsal, effective the date of her original 
claim.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 18, 1998, at 
which time she testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.   



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected left foot disorder is 
status post fracture of the 3rd metatarsal and is currently 
manifested by mild thickening of the 3rd metatarsal and 
subjective, intermittent complaints of pain.  Range of motion 
is normal.  Deformity, swelling, redness, heat, sensory 
deficits, weakness, malalignment, or other manifestation are 
not shown.

3.  A moderately severe foot injury or moderate neuralgia or 
incomplete paralysis of the external popliteal nerve is not 
currently shown.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected residuals of fracture, left 3rd metatarsal, have 
not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §§  4.31, 4.71a, Diagnostic Codes (DC) 5276-5284; 
4.124; 4.124a, DC 8521, 8721  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
service-connection for residuals of fracture, left 3rd 
metatarsal, and has appealed the initial grant of less-than-
complete benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he or she has established a well-
grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided her with a recent VA examination.  The Board 
finds no evidence in the claims file indicating that there 
may be pertinent evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had no noted 
feet defects at the time of her induction into active duty, 
according to a June 1995 induction medical examination 
report.  A March 1996 medical care record indicates that she 
was seen for left foot pain.  Physical examination revealed 
mild edema of the left dorsal forefoot and pain of the left 
3rd metatarsal.  Impression was to "rule out" fracture.  X-
rays revealed a small fracture of the left 3rd metatarsal 
midshaft.  The veteran was placed on temporary physical 
profile for 30 days.  An April 1996 outpatient record shows 
that she had been on crutches for 2 weeks and used a wooden 
shoe for her left foot.  Complaints were of increased 
swelling and discomfort with being off of the crutches.  
Physical examination revealed full active range of motion and 
mild dorsal swelling.  Assessment was 3rd metatarsal 
fracture.  The veteran separated from service in May 1996; a 
separation medical report is not of record.

Subsequent to service, a December 1997 VA examination report 
indicates complaints of occasional discomfort in the left 
foot when standing.  The foot did not bother her during 
routine daily activities.  Physical examination revealed that 
the veteran walked normally.  There were no obvious 
deformities.  There was no swelling, heat, or redness.  There 
was mild thickening of the left 3rd metatarsal dorsally.  
Range of motion of the toes was normal as compared to the 
toes of the opposite foot.  There was no loss of sensation or 
weakness of the 3rd toe.  The veteran stood on her tip-toes 
and heels with no complaints.  Distal circulation was good.  
Passive and active range of motion were normal at the mid-
foot level.  Pronation and supination were the same as that 
of the right foot and were not affected by the fracture.  
Alignment of the left foot was within normal limits.  X-rays 
revealed no significant abnormality.  Impression was "status 
post stress fracture, left metatarsal, healed, left foot."

A February 1998 private evaluation record from George S. 
Kerr, MD, indicates that the veteran complained of 
intermittent pain and aching of her left foot when lying 
down, standing, or walking.  Pain was localized to the 
metatarsal region of the foot.  Physical evaluation revealed 
full range of motion of the lower extremities and left ankle.  
There was mild tenderness over the 3rd metatarsal area.  
There were good peripheral pulses and no neurologic deficits.  
There was normal range of motion of the foot and no evidence 
of any significant swelling.  X-rays revealed a healed stress 
fracture of the left 3rd metatarsal.  There was light 
thickness of the metatarsal area in an otherwise normal 
looking foot.  Impression was healed stress fracture of the 
left foot 3rd metatarsal, with residuals of tendonitis and 
neurodynia.  Napralen was prescribed.  It was remarked that 
some people might always have some trouble due to the digital 
nerves being damaged at the time of the stress fracture.

Private medical records from Chattanooga Orthopaedic Group 
are dated in August 1998 and reflect that the veteran had 
reflex sympathetic dystrophy of the foot and that she was 
prescribed Amitriptyline.

Records from August 1998 also show that the veteran was 
treated at Parkridge Center for Pain Medicine for a left 
lumbar sympathetic block with left limb neuralgia.

An August 1998 Travel Board hearing transcript shows that the 
veteran testified that she injured her left foot during 
physical training.  She reported constant, aching pain, as 
well as a burning sensation primarily when the weather was 
cold.  She stated that walking or prolonged standing did not 
affect her foot, but that walking down steps was nearly 
impossible at times.  She classified her pain as an ache.  
She stated that she felt her foot problems affected her 
emotionally and that she brought those emotions to her work.  
The veteran stated that she also had swelling of the foot.

The veteran submitted several Internet articles pertaining to 
reflex sympathetic dystrophy (RSD).  They describe the 
nature, symptoms, psychological effects, and treatment of 
RSD.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The veteran's foot fracture residuals are currently rated 
based on DC 5299-5284 of the Rating Schedule, indicating that 
her disability is not specifically listed in the Rating 
Schedule and that it is rated by analogy according to 
"other" foot injuries (DC 5284).  DC 5284 provides for a 10 
percent disability evaluation for a "moderate" foot injury, 
a 20 percent rating for a "moderately severe" injury, and a 
maximum 30 percent rating for a "severe" injury.  38 C.F.R. 
§ 4.71a, DC 5284  (1999).

In this case, the Board finds that the veteran's residuals of 
left foot fracture most closely reflects its current 10 
percent rating.  Specifically, the Board finds that her 
disability involves a fracture of the left 3rd metatarsal 
which is healed.  The only objective manifestation is a 
slight thickening of the left 3rd metatarsal.   Subjectively, 
the veteran has complaints of pain and swelling.  The medical 
records show that the pain is "intermittent" and 
"occasional."  During her personal hearing, the veteran 
related that her pain was a constant ache, with a burning 
sensation during cold weather, but that it was not affected 
by standing or walking.  The medical evidence, both VA and 
private, also indicates that her foot had no deformity, 
swelling, redness, heat, sensory deficits, weakness, 
malalignment, or any other manifestation.  Range of motion 
was consistently reported as normal and full.  In light of 
the above, the Board concludes that, from an objective 
standpoint, her left foot has no significant physical 
impairment.

In regard to "functional loss," as described in DeLuca, 
supra, the Board accepts the veteran's arguments that she has 
significant pain in her foot and that, at times, she can 
barely walk down stairs.

Overall, the Board finds that the criteria for an increased 
disability rating have not been met.  The veteran's 
disability picture does not reflect that of a "moderately 
severe" foot injury under DC 5284, considering both the 
objective findings and functional impairment.  38 C.F.R. 
§ 4.71a, DC 5284  (1999).

The Board finds that the veteran's foot disability may 
alternatively be rated under DC 5279 for anterior 
metatarsalgia (Morton's disease).  Metatarsalgia is a 
"cramping burning pain below and between the metatarsal 
bones where they join the toe bones."  Tedeschi v. Brown, 7 
Vet. App. 411, 414  (1995) (citing WEBSTER'S MEDICAL DESK 
DICTIONARY 430  (1986)).  However, DC 5279 provides for a 
maximum 10 percent rating, for both unilateral or bilateral 
metatarsalgia.  38 C.F.R. § 4.71a, DC 5279  (1999).  
Therefore, a schedular disability rating in excess of 10 
percent is not warranted under that code.

The Board notes that the veteran's foot disorder may involve 
reflex sympathetic dystrophy.  If so, her disability may be 
more properly rated under the Rating Schedule for 
neurological conditions.  However, even if the Board were to 
rate her disability as such, a disability evaluation is 
excess of 10 percent would not be authorized.  DC 8521 
pertains to paralysis of the external popliteal nerve (common 
peroneal).  It authorizes a 10 percent rating for "mild" 
incomplete paralysis.  A 20 percent rating is authorized for 
"moderate" incomplete paralysis.  38 C.F.R. § 4.124a, DC 
8521  (1999).  Here, again, the Board finds insufficient 
evidence of a moderate neurological disorder.  The medical 
evidence shows that the veteran only has occasional pain in 
her left foot.  In fact, the objective evidence shows that 
the left foot did not have any sensory or neurological 
deficits.  Therefore, a rating in excess of 10 percent cannot 
be justified.  It should be noted that, while the veteran's 
disability may be rated under DC 8721 for neuralgia of the 
external popliteal nerve, "[n]euralgia, cranial or 
peripheral, characterized usually by dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis."  38 C.F.R. § 4.124, 4.124a, 
DC 8721  (1999).  Thus, neuralgia of the foot, in a worst 
case scenario, warrants a maximum 20 percent disability 
rating.  The veteran's disability does not approach this 
scenario, even according to her own subjective complaints.  
Therefore, an increased disability rating is not warranted 
under the DCs for neurological disorders.

Overall, the Board finds that the evidence does not support a 
disability rating in excess of 10 percent for the veteran's 
residuals of left 3rd metatarsal fracture.  Although 
currently rated under DC 5284, the Board finds no diagnostic 
code for foot or nerve disabilities under the Rating 
Schedule, and no functional effects, that would entitle the 
veteran to a higher rating.  The Board concludes that the 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).

The Board notes that the veteran appealed the initial 
assignment of a 10 percent disability rating.  This 
necessitates that the Board consider not only whether she is 
currently entitled to an increased disability rating, but 
also whether or not she was entitled to an increased 
disability rating at any time since the effective date of the 
initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1998).  Here, the Board finds no evidence that the veteran's 
service-connected residuals of fracture, left 3rd metatarsal, 
warranted a disability rating in excess of 10 percent at any 
time during the pendency of this appeal, even if only 
temporarily.  No evidence shows a moderately severe foot 
injury or moderate neuralgia or paralysis of the external 
popliteal nerve.  Thus, her disability is not entitled to a 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119, 
126  (1999)

In light of the above, the veteran's claim must be denied.


ORDER

An increased disability rating for service-connected 
residuals of fracture, left 3rd metatarsal, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

